Coates International Ltd. Highway 34 & Ridgewood Road Wall Township, New Jersey 07719 August 9, 2011 U.S. Securities & Exchange Commission Office of Small Business treet, NE Washington, D.C. 20549 Re: Coates International Ltd. File No. 333-175132 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1, File No. 333-175132, to 12:00 P.M. Eastern Standard Time on August 12, 2011, or as soon as practicable thereafter. We are also aware that: ●
